DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0140443 hereinafter Takahashi in view of U.S. Pre-Grant Publication No. 2017/0104240 hereinafter Arima. 
Regarding Claim 1, Takahashi teaches a nonaqueous secondary battery comprising: an electrode assembly (paragraph 132) configured by winding a positive electrode that includes a positive electrode active material layer (paragraphs 100, 116) and a negative electrode that includes a negative electrode active material layer (paragraphs 121-122) with a separator disposed between the electrodes (paragraph 127); and a nonaqueous electrolyte that comprises a fluorinated carbonate and a cyclic sulfone compound (paragraphs 20, 27, 34), wherein the fluorinated carbonate consists of a fluorinated cyclic carbonate (paragraphs 62-63). 
Takahashi does not specifically disclose the area ratio of the non-facing portion of the negative electrode layer that does not face the surface of the positive electrode layer. 
However, Arima teaches a lithium ion secondary battery comprising: a positive electrode having a size of 3 mm x 4 mm (paragraph 399); a negative electrode having a size 3.2 mm x 4.2 mm (paragraph 400); a separator disposed between the electrodes (paragraph 401); and an electrolyte (paragraphs 22-23), wherein the area ratio of the non-facing portion to a combined area of the facing portion and the non-facing portion of the negative composite layer is 12% or more (see Examples 1-13 which teaches the non-facing portion of the electrodes; 3 mmx 4 mm to 3.2 mm x 4.2 mm). 
Therefore, it would have been obvious o one of ordinary skill in the art to form such battery before the effective filing date of the claimed invention because such modification can improve the high-temperature storage characteristics and cycle characteristics of the electrochemical device (paragraph 22). 
Regarding Claim 2, the combination teaches that the battery is charged at a charging voltage of 4.8 V (paragraph 147 of Takahashi). 
Regarding Claims 3 and 5, the combination teaches that the electrolyte comprises cyclic sulfone compound (paragraphs 76, 85 of Takahashi) and the content of the fluorinated carbonate is 5 to 30% by volume, based on the total amount of the nonaqueous electrolyte excluding an electrolyte salt (paragraphs 64 of Takahashi). 
Regarding Claims 4 and 6, the combination teaches that the area ratio of the non-facing portion to a combined area of the facing portion and the non-facing portion of the negative composite layer is 12% (see Examples 1-13 as described above) and expected to have similar relationship of 0.05 < (IS/IC). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729